Citation Nr: 0529610	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  93-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an esophageal 
(hiatal) hernia.

2.  Entitlement to service connection for gastroesophageal 
reflux disease, including as aggravated by service-connected 
peptic ulcer disease, status post subtotal gastrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1946 to November 
1946.  In its June 1995 decision, the Board of Veterans' 
Appeals (Board) noted that the veteran had, in pertinent 
part, submitted a claim for service connection for an 
esophageal hernia, and the Board noted that that claim, which 
had not been adjudicated, was inextricably intertwined with 
an appealed claim of entitlement to a total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU).  The Board, in pertinent part, 
remanded the claims.  By a supplemental statement of that 
case (SSOC) issued in February 2001, the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico denied the claim for service 
connection for an esophageal hernia.  In October 2001 and 
April 2004 Board decisions, the claim was again remanded.  
The claim returns to the Board following additional 
development and notice to the veteran.  

After reviewing the evidence and arguments, the Board finds 
that the veteran's claim is more accurately stated as two 
issues, as set forth on the title page of this decision.

This case has been advanced on the Board's docket because of 
the veteran's advanced age.  38 C.F.R. § 20.900 (2005).

The appeal for service connection for gastroesophageal reflux 
disease, including as aggravated by service-connected peptic 
ulcer disease, status post subtotal gastrectomy, is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  An esophageal (hiatal) hernia was first medically 
demonstrated many years following service discharge.

2.  The preponderance of the medical evidence and opinions of 
record establishes that it is unlikely that the veteran's 
esophageal (hiatal) hernia is etiologically related to 
service-connected peptic ulcer disease or to a subtotal 
gastrectomy required to treat the peptic ulcer disease.


CONCLUSION OF LAW

The criteria for service connection for an esophageal 
(hiatal) hernia have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, although the VCAA had not yet been enacted when 
the veteran submitted the claim for service connection for an 
esophageal (hiatal) hernia in 1995, the VCAA had been enacted 
prior to the issuance of the February 2001 determination of 
this claim.  The veteran was notified of the criteria for 
service connection as part of the SSOC in which the rating 
decision was announced.  However, the veteran was not advised 
of the enactment of the VCAA or of the provisions of that 
enactment.  The remand portion of the Board's October 2001 
decision directed the RO to further develop the claim on 
appeal and to provide notice of VA's duties under the VCAA.

The discussion in the Board's October 2001 remand explained 
that a more specific medical opinion was required to address 
the medical probability that an esophageal (hiatal) hernia 
was causally related to the veteran's service-connected 
gastrointestinal disability.  The veteran was afforded VA 
examination in January 2003.  In February 2003 and in July 
2003, the RO issued SSOCs which advised the veteran of the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.  However, those SSOCs addressed only 
the issue of entitlement to TDIU, and did not address the 
claim currently on appeal.  

Therefore, the Board's April 2004 remand directed that a SSOC 
which addressed the claim of entitlement to service 
connection for an esophageal (hiatal) hernia be issued, and 
directed that the veteran be informed of the provisions of 
the VCAA.  A July 2004 letter from the Appeals Management 
Center (AMC) properly addressed the issue on appeal and 
advised the veteran of the need for medical evidence as to 
the etiology of the disorder for which the veteran was 
seeking service connection.  The letter set forth the types 
of evidence which might be relevant, provided the veteran 
with a list of the types of evidence VA was responsible for 
obtaining and the types of evidence the veteran was 
responsible to submit or identify, and explained that VA 
would help him to obtain identified evidence.

The veteran was again afforded the VA examination in January 
2005, and a SSOC which addressed the issue on appeal advised 
the veteran of the provisions of 38 C.F.R. § 3.159, as 
revised to incorporate and implement the VCAA, advised the 
veteran of the actions taken with regard to his claim, and 
discussed the facts and analysis of the claim.  

Although the veteran was not notified of the provisions of 
the VCAA at the time of the initial unfavorable rating 
decision in 2001, the veteran was advised, in the Board's 
October 2001 discussion, that such notice should have been 
provided, and the veteran was afforded additional VA 
examination.  Because the veteran had not received notice of 
the provisions of the VCAA in a communication specific to the 
claim on appeal, the Board's April 2004 decision directed 
such notification, and the veteran was again afforded VA 
examination, as well as the directed notification.

He was advised of the criteria for service connection for the 
claimed disorder more than four years ago, and has been 
afforded three VA examinations during that time.  Neither the 
veteran nor his representative has indicated that the veteran 
is aware of any other evidence which might be relevant to his 
claim.  Since the issue before the Board raises the question 
of an etiologic relationship between the veteran's surgical 
treatment and service and a current GI disorder, lay 
statements or observations would not to be relevant to the 
claim.  Therefore, lack of earlier notice to the veteran that 
he could submit or identify additional evidence did not 
result in prejudice to the veteran, given that he was 
afforded three VA examinations.  Moreover, the veteran was 
provided with the full text of 38 C.F.R. § 3.159, as revised 
to incorporate and implement the VCAA, in 2002, more than 
three years ago.  Although this notice was in connection with 
the veteran's claim for TDIU, the discussion in the SSOCs 
addressing the claim of entitlement to an award of TDIU was 
sufficient to provide the veteran with notice of VA's duties 
to him under the VCAA.

Accordingly, the Board finds that the defect with respect to 
the timing of the VCAA notice was harmless error.  Although 
the notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with numerous opportunities to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Both the duty to assist the 
veteran and the duty to notify the veteran have been met.  
Given the lengthy pendency of this claim, the veteran's 
numerous opportunities to submit evidence and argument, the 
actual notices to the veteran of the VCAA prior to the final 
notice complying with the VCAA in July 2004, and the fact 
that the veteran has been afforded three VA examinations 
addressing the issue before the Board, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  
Laws and regulations applicable to a claim of entitlement to 
service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the chronic disorder 
becomes disabling to a compensable degree within the 
applicable presumptive period following the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  However, a hiatal hernia is not 
defined as a chronic disorder for which presumptive service 
connection is available, and service connection under the 
provisions pertaining to presumptive service connection is 
not available in this case.    

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Secondary 
service connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . ."  38 C.F.R. § 3.310.  

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation."). 

Factual background

Service medical records are negative for esophageal (hiatal) 
hernia, as are records in the first years after service.

VA outpatient treatment records dated in February 1996 
reflect that the veteran complained of gas-like discomfort 
and nonspecific gastrointestinal symptoms.  The veteran was 
provided with a prescription for medication (Mylicon) to use 
as needed.  VA outpatient treatment records thereafter 
reflect that ranitidine (Zantac) was prescribed, and the 
clinical records continued to note the veteran's history of 
peptic ulcer disease, status post gastrectomy, and hiatal 
hernia with gastroesophageal reflux disease (GERD).  

Barium examination of the veteran's upper gastrointestinal 
(GI) tract conducted in July 1996 disclosed partial 
gastrectomy with end-to-side gastrojejunostomy (Billroth II 
surgery).  There was a normal mucosal pattern, adequate 
visualization of the anastomosis, and no evidence of an 
active ulcer crater.  There was a small sliding-type hiatal 
hernia with associated gastroesophageal reflux above the 
carina.  

The report of an August 2000 barium examination of the 
esophagus was consistent with the July 1996 examination 
report.  The veteran had a normal swallowing mechanism with a 
small sliding-type hiatal hernia.  Gastroesophageal reflux 
was present above the level of the carina.  There were no 
mucosal abnormalities.  There was a partial gastrectomy with 
a Billroth II gastrojejunostomy.  There were no marginal 
erosions or masses.  The afferent and efferent loops were 
normal.  There was no radiographic evidence of esophagitis.  

On VA examination conducted in August 2000, the examiner 
concluded that the veteran's GERD could be related to, but 
not entirely due to, the service-connected gastrointestinal 
disability due to alteration of upper gastrointestinal tract 
anatomy secondary to the surgery.

On VA examination conducted in January 2003, the examiner 
reviewed the veteran's history of peptic ulcer disease, 
surgically treated during the veteran's service, and his 
continuing complaints of daily episodes of gastric pain 
associated with heartburn, pyrosis, and reflux of acid.  The 
examiner noted review of the August 2000 barium examination 
of the upper GI tract.  The examiner stated that the 
veteran's hiatal hernia was not likely causally related to 
the service-connected subtotal gastrectomy for peptic ulcer 
disease.

VA outpatient treatment records dated from 2001 through 2003 
reflect that the veteran continued to seek and receive the 
treatment for his GI symptoms, but those treatment records 
are devoid of discussion of the etiology of a hiatal hernia.

May 2003 radiologic and fluoroscopic examination of the upper 
GI tract disclosed a moderate size sliding-type hiatal 
hernia.  Reflux was fluoroscopically identified.  The report 
noted that the veteran's stomach was small in size secondary 
to partial gastrectomy.  

The discussion of the veteran's history and symptoms set 
forth by the examiner who conducted the May 2003 VA 
examination was consistent with the history and 
symptomatology reported in the August 2000 and January 2003 
VA examinations.  The examiner concluded that the veteran had 
a hiatal hernia with GERD, but did not discuss whether there 
was a relationship between the current disorder and the 
veteran's history of gastric surgery and service.  

On VA examination conducted in January 2005, the examiner 
discussed the veteran's history of service-connected status 
post subtotal gastrectomy for peptic ulcer and service-
connected generalized anxiety disorder.  The examiner noted 
that the anastomosis was patent  and that the afferent loop 
was unremarkable.  There was a small sliding-type hiatal 
hernia with esophageal reflux.  The examiner opined that 
there was no etiologic relationship between gastric surgery 
and the later development of a hiatal hernia.   

Analysis

Two VA examiners, the examiners who conducted the January 
2003 and the January 2005 VA examinations, considered whether 
the veteran's current esophageal (hiatal) hernia was 
etiologically related to peptic ulcer disease diagnosed in 
service or a subtotal gastrectomy performed in service to 
treat that disorder.  One examiner who considered the 
question of etiology of a hiatal hernia opined that it was 
"unlikely" that the veteran's hiatal hernia was casually 
related to a subtotal gastrectomy.  The other examiner opined 
that there was no etiologic relationship between gastric 
surgery and the later development of a hiatal hernia.

There is no medical opinion favorable to the claim for 
service connection for a hiatal hernia.  Although the veteran 
believes that his service-connected peptic ulcer disease and 
the subtotal gastrectomy performed to treat that disease are 
related, the veteran's lay belief is not competent medical 
evidence, and does not place the evidence on this medical 
question in equipoise.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to diagnose 
a current disability or opine as to its etiology).  Further, 
it is neither contended nor is it shown that an esophageal 
(hiatal) hernia was present in service or until many years 
thereafter.  Under these circumstances, an esophageal 
(hiatal) hernia was not incurred in or aggravated during 
service, and a grant of service connection on a direct basis 
is not warranted.  The preponderance of the evidence is 
against the claim, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable.  The claim must be denied.


ORDER

The appeal for service connection for an esophageal (hiatal) 
hernia is denied.


REMAND

On VA examination conducted in August 2000, the examiner 
concluded that the veteran's GERD "could" be related to, 
but not entirely due to, the service-connected 
gastrointestinal disability due to alteration of upper 
gastrointestinal tract anatomy secondary to the surgery.  The 
examiner who conducted January 2005 VA examination stated 
that acid reflux symptoms, that is, the veteran's GERD, 
"might" worsen because of the veteran's altered stomach 
anatomy.  These VA opinions establish that it is plausible 
that the veteran's GERD, if not etiologically due to a 
service-connected subtotal gastrectomy, may be aggravated by 
the service-connected surgery.  

Where proximate causation of a disorder is not shown, 
secondary service connection may still be established for 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability or 
disabilities.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  When aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.   

However, the opinions that GERD "could" or "might" be 
related to or worsened by the service-connected surgery are 
not sufficiently specific to allow the Board to provide a 
well-reasoned adjudication of the claim.  REMAND for a more 
specific opinion is required.

In view of the foregoing, this case is REMANDED to the RO for 
the following development.

1.  Advise the veteran of the evidence 
required to substantiate the claim that 
GERD is aggravated by, that is 
permanently worsened by, a service-
connected subtotal gastrectomy.  Advise 
the veteran that he may identify any 
evidence, of any type, he wants VA to 
attempt to obtain.  

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.

2.  The veteran should be provided with 
an appropriate examination.  The claims 
file must be provided to the examiner.  
The examiner should, based upon review of 
the relevant evidence contained in the 
claims file, provide the following 
opinion.  Is it (a) at least as likely as 
not (is there at least a 50 percent 
probability) that the symptoms of the 
veteran's current GERD are aggravated by 
the service-connected subtotal 
gastrectomy; or, is it (b) unlikely (less 
than a 50 percent probability) that the 
subtotal gastrectomy aggravates the 
symptoms of GERD.  The examiner should be 
advised that the term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

If such aggravation is determined to 
exist, that is, if the residuals of the 
subtotal gastrectomy continue to increase 
the severity of GERD, the examiner should 
describe the increase in GERD which is 
proximately due to the service-connected 
subtotal gastrectomy, and describe the 
percentage or extent of increase in GERD 
symptoms due to the altered stomach 
anatomy.  The examiner should explain the 
medical considerations supporting the 
opinion that increased manifestations of 
GERD are proximately due to the service-
connected gastric surgery.  

3.  Following the completion, to the 
extent possible, of the development 
requested above, the RO should 
readjudicate the claim for service 
connection for GERD.  If this claim is 
denied, the veteran should be provided a 
SSOC addressing this claim.  The SSOC 
should include a summary of the evidence 
and discussion of all pertinent 
regulations, including the evidence 
obtained as a result of the development 
requested above.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
				BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


